           Case 2:21-cr-00049-RBS Document 1 Filed 02/23/21 Page 1 of 4




                           IN THE UNTTED STATES }ISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMEITICA                     :   CR:MINAL NO.

                      v.                       :   DATE FILED:

JAMES CHANI}LER                                :   VIOLATIOXS:
                                                   18 U.S.C. $ 2lla(a) (robbery of a postal
                                               :   emplayee-2counts)
                                                   18 U.S.C. $ 1201{*X5} (kidrapping- I coart)


                                           TNDICTMENT

                                            COUNT ONE

THE GRANO JURY CHARGES THAT:

                 On or about January 11,2021. in Philadelphia. in the Eastem Dishict     of

Pennsylvaaia, defendant

                                        JAMES CHANDLER

knowingly and intentionally robbed P.W., a United States Postal Service employee known to the

grand   jury. of mail matter ald other properq- of the Llnited States. over which P.'W. had lar*firl

eharge, control, and custody. and in doing so, defendant CHANDLER put the life of P.W. in

jeopardy by the use of a dangerous weapon, that is, a replica handgun.

                 In violation of Title 18, United States Code. Section 2114{a}"
           Case 2:21-cr-00049-RBS Document 1 Filed 02/23/21 Page 2 of 4




                                           CO{.NT TWO

THE GRAND JURY tr'URTHER CHARGES THAT:

                 On or abou: February 4.2021, in Philadelphia, in the Eastern District   of

Pennsylvania, defendant

                                       JAMES CHANDLER

knowingly and intentionally robbed S.L.. a United States Postel Service employee kno*n to the

grand   jury, of mail matter and ather property of :he United States, over which S.L. had lawfut

charge. control, and cus:ody. and in doing so. defendant CHANDLI1R put the life of S.L. in

jeopardy by the use of a dangerous weapoR, that is, a replica handgun.

                 In violation of Title 18, Llnited States Code. Section 2114(a).
         Case 2:21-cr-00049-RBS Document 1 Filed 02/23/21 Page 3 of 4




                                          COUNT
                                                   "HREE
T:IE GRAND JURY FURTHER CHARGES THAT:

               On or about Februn$ 4, 2021, in Philadelphia, in the Eastern     Disrict of

Peansylvania, defeldant

                                       JAMES C}IANDLER

knowingly, willfully, and unlawfully seized, colfined, kidnapped, abducted, carried away, and

held S.L.. a United States Postal Sen ice emplo-vee known to the grand jury, who was engaged irr

the pe:furmaace of   official duties. wi:hout S.l-.'s consent, fbr ransom. reward, or otherwise, that

is, for the purpose of gaining a personal benefit from that seizure.

               Il viclatior   of Title 18, United States Ccde. Secticn 1201(aXS).

                                                       A TRUE BILL:




                                                       GRANI}.'IJRY




    IFER ARBITTIER WILLIAMS
ACTING UNITEI} STATES ATTORNEY
           Case 2:21-cr-00049-RBS Document 1 Filed 02/23/21 Page 4 of 4




                                                      a,
                                                     +.
                                                      -
                                                      o
                                                     N6
                            U                         Itr
                                                     ai
                                                      gu
              (t            r!                        OFr
                                                      ql
                                                      tsbo
             -.^cr          tJ,         O             -*           O
              trol                                                 N


    Ho->l     I
            :al             ^z
                            Cnai
                                            '!u^
                                            Z
                                            i,l
                                                      T*
                                                      5:           L.]


    d(*.AI
    5ot-rl
                            +r     >*
                                        o   LAv
                                            4      H.'",li               !L
                                                                          o
    OEEI
    lJ
    .6Ft
          t ':l             'ae             x
                                            -+-v
                                            /\
                                            z
                                                   a^V^>.o
                                                     .Eg
                                                                         O


    :l        /^     '-l                                                      6
    \J        H      r'rl   l-t                       6Et
    -tvl
    -6
                            r!
                            t-r                      v
                                                      ext-l                   c0
    Fii
    a2                      z                        veca
                            D                        su
                                                     t-i
                                                               o
                                                               o
    a                       r!                       -tA
                                                     Nt-
    trl                     H
                                                         .€-
                                                               CA
    Lr                                               @
                            F                        r\
                                                     \J Fi
                                                               E
                                                               o
    H
    0                                                a
                                                     D
    f-1
    Fr
                                                     €
                                                     t-l
U   z
k
